460 F.2d 325
UNITED STATES of America, Plaintiff-Appellee,v.James Burel JONES, Defendant-Appellant.
No. 72-1112.
United States Court of Appeals,Ninth Circuit.
May 18, 1972.

Frank McCabe (appeared), Frank Ubhaus, Asst. Federal Public Defenders, San Francisco, Cal., for defendant-appellant.
James Bruen, Asst. U. S. Atty.  (appeared), Robert Carey, Asst. U. S. Atty., James L. Browning, Jr., U. S. Atty., San Francisco, Cal., for plaintiff-appellee.
Before CARTER, WRIGHT and TRASK, Circuit Judges.
PER CURIAM:


1
Jones appeals from his conviction for possession of stolen mail. 18 U.S.C. Sec. 1708.  We affirm.


2
Neither of Jones' claims has merit.  The challenged remarks of the prosecutor, taken in context, were not such as to mislead the jury.  Jones' counsel did not object to them and made no request to the trial judge for a cautionary statement, if one were in fact warranted.  While we are highly skeptical that there was any error, assuming that there were, it was surely harmless.  Fed. R.Crim.P. 52(a).


3
Jones also attacks one of the instructions to the jury.  His counsel was afforded an opportunity to object to the instructions at trial and did not do so.  Hence review is foreclosed.  Fed.R.Crim. P. 30.


4
Affirmed. The mandate shall issue forthwith.